Citation Nr: 1501955	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right hip condition, to include as secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife. 




ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas. 

In December 2013, the Veteran testified at a travel board hearing at the RO in Houston, Texas before the undersigned Veterans Law Judge. 

The Board most recently remanded this matter in August 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right knee condition is related to service.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right hip condition is related to service or was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.309, (2014).

2. The criteria for service connection for a right hip condition, to include as secondary to a right knee condition have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2007 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, and private treatment records.  The Veteran was afforded VA examinations in August 2007 and April 2014.  A medical opinion was obtained in September 2014.  Taken together, the Board finds that the examinations and medical opinion are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 .

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

III. Right Knee Condition 

The Veteran seeks service connection for a right knee condition.  He contends that he hit his knee while running in service and has had right knee pain since then.  Service treatment records from January 1963 confirm that the Veteran hit his knee in service.  Although the Veteran complained of knee pain, a January 1963 radiographic report shows no evidence of dislocation or fracture.  Service treatment records following the injury are silent for any complaints of knee pain.  A clinical evaluation conducted at the Veteran's September 1964 separation examination shows no abnormalities in the lower extremities.  Further, on a September 1964 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" any "trick" or locked knee and characterized his health as "very good." 

The Veteran was afforded a VA examination in August 2007, where he reported a stinging sensation, decreased range of motion, giving way, pain and stiffness in the right knee.  The VA examiner found early evidence of osteoarthritis and heterotopic bone formation in and about the right knee.  The examiner also concluded that the Veteran's right knee is not service-connected and is not service aggravated.  In providing this opinion, the examiner noted that the Veteran was seen in service for a knee injury.  However, x-rays following the injury were normal and service treatment records show no further complaints related to the knee. 

A March 2010 private treatment record shows arthritic changes to the right knee.  The Veteran submitted a December 2010 letter from his private physician, Dr. K.S., who states that Veteran has ongoing knee pain.  Dr. K.S. also noted that the Veteran reported knee pain since a January 1963 injury in service, which has increased in severity over time. 

In a February 2014 remand, the Board found that the August 2007 VA examiner's opinion is inadequate, as the examiner did not consider the Veteran's allegations of in-service pain or continuity of symptomatology since service.  Thus, the Board requested a new VA examination and medical opinion addressing the Veteran's allegations. 

Pursuant to the Board's remand, the Veteran was afforded a new VA examination in April 2014 where he reported that his gout affects his knees.  The Veteran stated that his knee swells with gout flare-ups.  After conducting a physical examination, the examiner diagnosed degenerative joint disease of the knee and concluded that the Veteran's knee condition was less likely than not incurred in or caused by the in-service injury.  He reasoned that the Veteran was seen once in service for knee problems and subsequent x-rays were normal.  There is no evidence of knee problems at discharge and there are no post-service records of knee problems.  Lastly, the examiner noted that the Veteran reported that his main problems with his knees involve long -standing gout.  The service treatment records do not show any evidence of gout or of a knee injury that would result in sequela. 

In August 2014, the Board remanded this matter again; finding that the April 2014 VA examiner failed to comply with the directives in the Board's previous February 2014 remand.  Pursuant to the August 2014 remand, a medical opinion was obtained in September 2014.  The September 2014 VA examiner concluded that the Veteran's right knee condition was less likely than not incurred in or caused by an in-service injury.  The examiner reasoned that Veteran was seen once in service for knee problems and a subsequent examination was normal.  In regards to the Veteran's assertions of knee pain in and after service, the examiner stated that pain without specific pathology or injury is functional and not a disability.  He noted that the Veteran's current knee problems are related to his long-standing gout, which was not diagnosed in service and was not caused by a minor blunt injury. 

Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's right knee condition.  Although the Veteran injured his right knee and complained of right knee pain in service, there is no evidence that his current condition is related to the in-service injury.  A radiographic report following the in-service injury shows no evidence of dislocation or fracture.  Subsequent service treatment records are also silent for any complaints of knee pain.  In fact, at separation, there was no evidence of abnormalities in the lower extremities.  Furthermore, the VA examination reports do not attribute the Veteran's right knee condition to his in-service injury.  The September 2014 VA examiner concluded that the Veteran's current knee problems are related to his long-standing gout, which was not diagnosed in service and was not caused by a minor blunt injury.  

The only other evidence which purports to link the Veteran's current right knee condition to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board has considered the Veteran's competent assertions that he experienced knee pain after the injury in service and since that time; however, his assertions are at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  At separation from service, the Veteran specifically denied having knee problems and characterized his overall health as very good.  

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's right knee condition manifested in service, or that the Veteran had right knee problems during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's right knee condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a right knee condition is denied.  See 38 U.S.C.A §5107.

IV. Right Hip Condition

The Veteran claims that his right hip condition is secondary to his right knee condition.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis.

The Veteran's service treatment records reveal no complaints, treatment or diagnosis of a right hip condition.  During his November 1962 induction examination and September 1964 separation examination, the Veteran did not report any problems with his right hip.  Clinical evaluations conducted throughout service (November 1962 and September 1964) also show no abnormalities in the lower extremities. 

Private treatment records from May 2006 show moderately advanced osteoarthritic changes of the right hip.  June 2006 private treatment records show further complaints of right hip pain. 

The Veteran was afforded a VA examination in August 2007.  The examiner noted that the Veteran has moderate to severe arthritis of the right hip.  However, the examiner concluded that the hip is not service connected or service aggravated.  Pursuant to the February 2014 remand, the Veteran was afforded a new VA examination in April 2014.  The diagnosis was degenerative joint disease of the hip.  The examiner concluded that the Veteran's right hip condition was less likely than not incurred in or caused by service.  He reasoned that there is no indication of hip problems in the service medical records or at discharge.  The Veteran's post-service medical records also do not show any problems with the right hip.  The examiner also indicated that the Veteran's right knee condition was due to long-standing gout, and not related to service.  

An addendum opinion was obtained in September 2014.  The examiner opined that the Veteran's right hip condition was less likely than not incurred in or caused by service.  He reasoned that the service medical records do indicate that the Veteran was seen for a hip problem.  Furthermore, the Veteran's right knee condition is related to his long-standing gout and not to service.  Thus, his knees would have no secondary effect on other joints, including his hips.  The examiner also noted that "evidence based medicine has shown that one joint does not affect other joints or the back." 

Initially, the Board notes that service connection is not warranted on a secondary basis.  The Veteran's right knee condition is not service connected.  Thus, there is no service-connected disability to form the basis for secondary service connection.  Accordingly, service connection for a right hip condition is not warranted on a secondary basis.

Furthermore, the Board also finds that direct service connection is not warranted.  The Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of a right hip condition.  Clinical evaluations in service also do not reveal any abnormalities in the Veteran's lower extremities.  Furthermore, the VA examination reports do not attribute the Veteran's right hip condition to any in-service, injury or event.  The September 2014 VA examiner opined the Veteran's right hip condition was less likely than not incurred in or caused by service.  He reasoned that the service medical records do indicate that the Veteran was seen for a hip problem.  Furthermore, the Veteran's right knee condition is related to his long-standing gout and not to service.  Thus, his knees would have no secondary effect on other joints, including his hips.  

The Board is sympathetic to the Veteran's assertions that his right hip condition should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board also finds that service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  The record shows that the Veteran's symptoms began many years after service.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's right hip condition manifested in service, or that the Veteran had right hip pain during service or a continuity of symptoms after service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for a right hip condition must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a right hip condition, to include as secondary to a right knee condition is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


